—Appeal from order and judgment insofar as it denied cross motion unanimously dismissed and order and judgment reversed on the law without costs, motion denied and complaint reinstated. Memorandum: Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint on the ground that the court lacked jurisdiction over defendant. Jurisdiction was obtained over defendant when plaintiffs completed service in accordance with the order directing the manner of service pursuant to CPLR 308 (5) (see, Harkness v Doe, 261 AD2d 846 [decided herewith]).
The appeal by plaintiff Diana L. Harkness from that part of the order denying plaintiffs’ cross motion for a stay is dismissed as moot (see, Matter of Saratoga Harness Racing v Corbisiero, 216 AD2d 776, 777, citing Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). (Appeal from Order and Judgment of Supreme Court, Wyoming County, Dillon, J. — Summary Judgment.) Present — Denman, P. J., Green, Pine, Scudder and Balio, JJ.